USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 1 of 10


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )     No. 2:09 CR 43
                                          )
STANTON CEPHUS                            )

                                 OPINION and ORDER

       Defendant Stanton Cephus has moved, through appointed counsel, for

compassionate release pursuant to Section 603 of the First Step Act. (DE # 727.) For the

reasons that follow, the motion is denied.

I.     BACKGROUND

       On November 20, 2009, defendant was found guilty of seven counts of

knowingly transporting an individual in interstate commerce with the intent that the

individual engage in prostitution, six counts of sex trafficking, one count of conspiracy

to transport minor and adult females in interstate commerce to engage in commercial

sex acts, and one count of sex trafficking of children. (DE # 206.) Defendant was

sentenced to 324 months imprisonment. (DE # 372.)

       Defendant has moved for compassionate release from imprisonment, citing his

own health concerns, as well as those of his mother. (DE # 727.) The Government

opposes the motion. (DE # 730.) The court has fully considered all supplemental filings,

including multiple letters from defendant’s mother. (See, e.g., DE # 747, 748.) The

motion is fully briefed and ripe for ruling.
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 2 of 10


II.    ANALYSIS

       Generally, a court is statutorily prohibited from modifying a term of

imprisonment once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions

exist, however, one of which allows a court to grant a convicted defendant

compassionate release if the defendant meets certain requirements. See 18 U.S.C. §

3582(c)(1)(A). The court may grant a defendant’s motion for compassionate release if:

(1) the defendant has complied with the statute’s administrative exhaustion

requirement; (2) “extraordinary and compelling” reasons warrant such a reduction; (3)

the court has considered the factors set forth in 18 U.S.C. § 3553(a), as applicable; and (4)

the reduction is consistent with any applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

       1.     Exhaustion

       Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the

Bureau of Prisons (“BOP”) before moving for compassionate release. Specifically, a

defendant may file a request for compassionate release with a district court “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       In this case, no argument is made that defendant failed to exhaust administrative

remedies, and the court perceives no such barrier either. Defendant’s petition includes a


                                             2
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 3 of 10


copy of a letter from the warden of defendant’s prison, denying defendant’s request for

compassionate release. (DE # 727 at 23.)

       2.     Extraordinary and Compelling Reasons

       The court is only authorized to grant defendant’s request if there exist

“extraordinary and compelling reasons” justifying early release. 18 U.S.C.

§ 3582(c)(1)(A). Congress did not define “extraordinary and compelling reasons” in

§ 3582(c)(1)(A), instead delegating this task to the Sentencing Commission. 28 U.S.C.

§ 994(t). The Sentencing Commission defines this phrase in the commentary to § 1B1.13

of the United States Sentencing Guidelines. Presently, § 1B1.13 is binding only on the

Director of the BOP, and not a district court considering a motion for compassionate

release. United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020). However, the Seventh

Circuit in Gunn noted that “[t]he substantive aspects of the Sentencing Commission’s

analysis in § 1B1.13 and its Application Notes provide a working definition of

‘extraordinary and compelling reasons’” for a district court to employ. Id. at 1180.

Indeed, the Gunn court noted that “a judge who strikes off on a different path risks an

appellate holding that judicial discretion has been abused.” Id. Therefore, this court

utilizes § 1B1.13 and its application notes as useful, even if not binding, guidance in

determining whether defendant has identified an extraordinary and compelling reason

for compassionate release. Id.

       In this case, defendant first argues that he should be released because of his own

health issues and the COVID-19 pandemic. Specifically, defendant claims that he has a


                                             3
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 4 of 10


history of hypertension, Type II diabetes, morbid obesity with a BMI of more than 60,

hyperlipidemia, sleep apnea, Vitamin D deficiency, and asthma. He argues that these

conditions mean he faces a significant risk of death or serious injury from COVID-19.

(DE # 727.)

       Application Note 1 to U.S.S.G. § 1B1.13 defines an “extraordinary and

compelling” situation as one involving a prisoner who has “a serious . . . medical

condition that substantially diminishes the ability . . . to provide self-care within the

environment of the correctional facility.” Id. Considering defendant’s conditions along

with defendant’s relatively young age (40), the court does not find that his health

concerns present a serious medical condition that substantially diminishes his ability to

provide self-care.

       The court acknowledges that some of defendant’s conditions or a combination

thereof place him at higher risk for complications if infected by COVID-19. However, of

a population of 560, FCI Otisville currently has 0 inmate cases and 0 staff cases of

COVID-19. Federal Bureau of Prisons, Coronavirus, https://www.bop.gov/

coronavirus/ (accessed August 30, 2021). Even if a small number of cases existed at

defendant’s prison, it would not justify compassionate release. See United States v. Raia,

954 F.3 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release[.]”); United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982,

at *3 (C.D. Ill. May 12, 2020) (“[T]he mere presence of COVID-19 in a particular prison


                                              4
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 5 of 10


(or the BOP generally) cannot justify compassionate release - if it could, every inmate in

that prison could obtain release.”).

       Further, the Seventh Circuit recently noted that the BOP offers COVID-19

vaccination to all federal prisoners. United States v. Ugbah, 4 F.4th 595, 597 (7th Cir. 2021)

(citing COVID-19 Vaccine Guidance (Mar. 11, 2021)). Accordingly, the court held, a

prisoner who is medically able to receive or benefit from the available vaccines cannot

use the risk of COVID-19 to obtain compassionate release. Id.; United States v. Broadfield,

5 F.4th 801, 803 (7th Cir. 2021) (“[F]or the vast majority of prisoners, the availability of a

vaccine makes it impossible to conclude that the risk of COVID-19 is an ‘extraordinary

and compelling’ reason for immediate release.”). In all, the combination of defendant’s

particular health conditions, the low risk of COVID-19 at defendant’s particular

institution, and the availability of vaccinations lead the court to conclude that

extraordinary and compelling reasons do not exist to justify early release or home

confinement in this case.

       Defendant also contends that his mother’s ailing health is an extraordinary and

compelling reason justifying compassionate release. Defendant asserts that his mother

underwent quadruple bypass surgery in 2018, suffers from coronary artery disease, and

has frequent heart palpitations. (DE # 727 at 2.) The policy statement found in § 1B1.13

includes certain “family circumstances” as extraordinary and compelling reasons which

might justify compassionate release. Specifically, that policy statement enumerates the

following:


                                              5
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 6 of 10


       (C) Family Circumstances.—
             (i) The death or incapacitation of the caregiver of the defendant’s minor
             child or minor children.
             (ii) The incapacitation of the defendant’s spouse or registered partner
             when the defendant would be the only available caregiver for the spouse
             or registered partner.

Notably, the policy statement does not mention elderly or ill parents as circumstances

that would qualify as extraordinary and compelling.

       Of course, the policy statement also allows for the consideration of any “other”

extraordinary and compelling circumstances. U.S.S.G. § 1B1.13. However, this court

joins a number of other district courts who are not persuaded that caring for elderly or

ill parents constitutes a extraordinary and compelling reason warranting compassionate

release. As another district court articulated: “While certainly admirable, a desire to

help care for one’s elderly parents does not qualify as an ‘extraordinary and compelling

reason’ for release.” United States v. Goldberg, No. CR 12-180 (BAH), 2020 WL 1853298, at

*4 (D.D.C. Apr. 13, 2020). In United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at

*2 (S.D. Ohio July 16, 2019), the district court also denied a defendant’s motion for

compassionate release; the defendant had based his motion on his purported need to

care for his ill mother. The court “empathize[d] with the Ingram family’s difficult

situation,” but ultimately concluded that “[m]any, if not all inmates, have aging and

sick parents. Such circumstance is not extraordinary.” Id. at *2. In this case, the court

also finds that defendant’s circumstance – specifically, his aging and sick mother – is not

extraordinary.



                                              6
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 7 of 10


       Further, the policy statement indicates that it is important to consider whether

defendant is the only possible caretaker in the context of an incapacitated partner; there

is no reason why the same question should not be asked of a defendant asking for

release to care for elderly or ill parents. Goldberg, 2020 WL 1853298, at *4 (critical

consideration under the policy statement is that no person other than the defendant is

available to serve as a caretaker). In this case, the court is not convinced that defendant’s

mother has no other options. The fact that she and defendant would greatly prefer that

defendant serve as caretaker does not render the situation extraordinary and

compelling.

       3.     Section 3553(a) Factors

       The fact that extraordinary and compelling reasons justifying compassionate

release do not exist in this case means that it is unnecessary for the court to delve

further. Ugbah, 4 F.4th at 598. However, for the sake of completeness, the court notes

that even if the court determined that defendant’s situation constituted an extraordinary

and compelling circumstance justifying compassionate release, the court would still be

required to consider the factors of Section 3553(a) to the extent that they are applicable,

18 U.S.C. § 3582(c)(1)(A)(I), and those factors would not weigh in defendant’s favor.

Section 3553(a) states:

       (a) Factors to be considered in imposing a sentence.—The court shall consider–

         (1) the nature and circumstances of the offense and the history and
         characteristics of the defendant;



                                               7
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 8 of 10


        (2) the need for the sentence imposed—

          (A) to reflect the seriousness of the offense, to promote respect for the
          law, and to provide just punishment for the offense;

          (B) to afford adequate deterrence to criminal conduct;

          (C) to protect the public from further crimes of the defendant; and

          (D) to provide the defendant with needed educational or vocational
          training, medical care, or other correctional treatment in the most
          effective manner;

        (3) the kinds of sentences available;

        (4) the kinds of sentence[s] and the sentencing range established for--

          (A) the applicable category of offense committed by the applicable
          category of defendant as set forth in the guidelines [issued by the
          Sentencing Commission . . . ;]

        (5) any pertinent policy statement guidelines [issued by the Sentencing
        Commission ...;]

        (6) the need to avoid unwarranted sentence disparities among defendants
        with similar records who have been found guilty of similar conduct; and

        (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       In this case, a consideration of relevant Section 3553(a) factors weighs in favor of

not granting defendant’s petition for compassionate release. The nature and

circumstances of the offense are, as Judge Lozano stated during sentencing,

“horrendous.” (DE # 372, Sent. Hrg. Tr. at 60.) Defendant and his co-conspirators used

means of force, violence, fraud, coercion, and a supply of drugs to cause girls and



                                             8
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 9 of 10


women to engage in prositution. He personally recruited victims, drove victims to

“calls,” collected money, and knew victims were physically abused, threatened, and

tormented by other members of the operation. In this case, the seriousness of the offense

is immense.

       Further, society would benefit from defendant serving the remainder of his

sentence, as defendant will not be able to engage in further predatory acts or otherwise

cause additional torment to others, at least for the remainder of his incarceration.

Requiring defendant to complete his sentence also has deterrent value, both for

defendant as well as others.

       Finally, requiring defendant to continue to serve his sentence would promote

respect for the law and provide just punishment for defendant’s offense. This is

especially true in this case because defendant has repeatedly couched his apologies and

admissions in the excuse that he was merely a bystander while his brother spearheaded

the operation. This suggests a failure to accept full responsibility for his actions.

Compassionate release should not be used to reward defendants who make excuses for

their own conduct. See, e.g, United States v. Lisi, No. 15 CR. 457 (KPF), 2020 WL 881994,

at *6 (S.D.N.Y. Feb. 24, 2020).

       4.     Consistency with Policy Statements

       As mentioned above, Congress (and, by delegation, the Sentencing Commission)

created § 1B1.13, a policy statement related to compassionate release requests, which the

Seventh Circuit instructs the court should consider as useful guidance in the context of


                                              9
USDC IN/ND case 2:09-cr-00043-JTM-JPK document 758 filed 08/31/21 page 10 of 10


 the present motion. Gunn, 980 F.3d at 1180. That policy statement provides that

 compassionate release is only appropriate if the defendant is not a danger to the safety

 of any other person or to the community. U.S.S.G. § 1B1.13.

        Due to the nature of defendant’s crime as described herein, the court is not

 convinced that defendant poses no danger to the safety of any other person or to the

 community. Further, defendant has yet to fully accept the culpability of his actions; this

 gives the court little confidence that defendant would shun criminal opportunities upon

 release. Defendant’s continued incarceration ensures that vulnerable persons and the

 community at large are shielded from defendant’s choices for the remainder of his term

 of imprisonment.

 III.   CONCLUSION

        Compassionate release is an extraordinary event. United States v. Pena, No.

 2:15-CR-72-PPS, 2020 WL 3264113, at *1 (N.D. Ind. June 17, 2020). Given all of the

 circumstances and factors described herein, compassionate release is not appropriate in

 this case. Accordingly, defendant’s motion under Section 603 of the First Step Act is

 DENIED. (DE # 727.)

                                          SO ORDERED.

        Date: August 31, 2021
                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             10
